UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 01-30137
                         Summary Calendar



                         ALVIN WASHINGTON,

                                               Plaintiff-Appellant,


                              VERSUS


            CITY OF LAKE CHARLES; DAVID ALVIN VARNADO;
                         LOCAL 1524 UNION,

                                               Defendants-Appellees.




          Appeal from the United States District Court
  For the Western District of Louisiana, Lake Charles Division
                           (00-CV-2483)
                          August 2, 2001
Before DEMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Alvin Washington has appealed the district court’s dismissal

of his civil rights complaint alleging that he was wrongfully

terminated as an employee of the City of Lake Charles, Louisiana.



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
The district court dismissed the complaint without prejudice on the

basis that it repeated claims raised by Washington in another case

pending before the district court. Washington does not dispute the

district court’s determination that his complaint was duplicative.

The appeal is therefore dismissed as frivolous pursuant to Fifth

Circuit Rule 42.2.   See Pittman v. Moore, 980 F.2d 994, 995 (5th

Cir. 1993)

APPEAL DISMISSED




                                2